Opinion by
Judge Lewis :
This is an action by appellant to recover of appellee, Carter county, damages for an injury to his person that resulted from *486falling into the vault of a privy owned and kept by the county for the use of the public, and which he alleges in his petition was negligently permitted to become so unsafe that when he entered it the floor, being rather rotten, gave way'' and he without fault or negligence on-his part was precipitated into the vault and greatly' damaged thereby'. A general demurrer to the petition having been sustained by the lower court, this appeal is prosecuted.

J. R. Botts, for appellant.

[Cited, Simons v. Gregory, 27 Ky. L. 509, 85 S. W. 751; Blue Grass Traction Co. v. Grover, 135 Ky. 685, 123 S. W. 264, 135 Am. St. 498; Schneider v. Cahill (Ky. App.), 127 S. Wl 143.]
In the case of Wheatly v. Mercer, 9 Bush (Ky.) 704, where an action was brought by a traveler against a county to recover for injuries received by him in falling through a bridge that constituted part of a public highway, under the control of the county court, the floor of which being insecure suddenly gave way, this court held that the action could not be maintained against the members of the county as a county court, nor against them individually for personal liability.
That case we consider decisive of the question now presented and consequently the judgment must be affirmed.